DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement between Groups I,II and III and among species A-C, as set forth in the Office action mailed on 03/22/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 03/22/2021 is withdrawn.  Claims 5, 8, 13-15, 19-21, and 23-24, directed to a device, 3D printing system and a method for manipulating particles are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. Claims 5, 8, 13-15, 19-21, and 23-24 are rejoined.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brandon Stallman on 01/10/2021.
The application has been amended as follows: 
Claims Amendments

8. (Currently Amended) The device of claim 1, f

10. (Currently Amended) The device of claim 31, wherein the flow generator comprises an ejection device configured to create the transport fluid flow from the flow generator to the first outer surface.

13. (Currently Amended) The device of claim 1, wherein the first outer surface of the screen is a 
21.  Cancelled.
23. Cancelled.
24. Cancelled.

30. (Currently Amended) A device for manipulating particles, comprising:
a flow generator arranged to generate a transport fluid flow; and
a screen having a first outer surface configured to form a particle structure, the screen comprising through-holes opening via openings onto the first outer surface, a mask positioned between the flow generator and the screen, wherein the mask is arranged such that a configuration of open and closed portions thereof are configured for modification in such a way that 
Allowable Subject Matter
Claims 1, 3, 5, 7-8, 10, 13-17, 19-20, 28-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the primary reason why it is deemed novel and non- obvious over the prior art of record to have a device for manipulating particles as instantly claimed is that while the prior arts Beaman (US 4,938,816 – of record), which is/are regarded as being the prior arts closest to 
Therefore, claim 1 is deemed novel and non-obvious over the prior art of record.
Regarding claims 3, 5, 7-8, 13-17 and 28 they depend from claim 1; thus, they are also deemed novel and non-obvious over the prior art of record.
Regarding Independent Claim 30, the primary reason why it is deemed novel and non- obvious over the prior art of record to have a device for manipulating particles as instantly claimed is that while the prior arts Beaman (US 4,938,816 – of record), which is/are regarded as being the prior arts closest to subject- matter of the claim 30, alone or in combination fails to teach or suggest a mask positioned between the flow generator and the screen, and wherein the flow generator comprises an ejection device configured to create the transport fluid flow from the flow generator to the first outer surface.
Therefore, claim 30 is deemed novel and non-obvious over the prior art of record.
Regarding Independent Claim 31, the primary reason why it is deemed novel and non- obvious over the prior art of record to have a device for manipulating particles as instantly claimed is that while the prior arts Beaman (US 4,938,816 – of record), which is/are regarded as being the prior arts closest to subject- matter of the claim 31, alone or in combination fails to teach or suggest a screen having a first outer surface configured to form a particle structure, the screen comprising through-holes opening via openings onto the first outer surface, the openings in the first outer surface of the screen are such that the first outer surface blocks the particles outside of the screen, and allows the transport fluid flow to pass via the holes through the screen; and a valve matrix, wherein each valve of the valve matrix is configured to control a transport fluid flow element configured to pass through a predetermined portion of the first outer surface of the screen.
Therefore, claim 31 is deemed novel and non-obvious over the prior art of record.
Regarding claims 10, 19-20 and 29 they depend from claim 31; thus, they are also deemed novel and non-obvious over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347. The examiner can normally be reached 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743